DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-8 and 10 are pending and are examined herein.
Priority
Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 16/147,250, filed on 09/28/2018, No. 13/981,711 filed on 04/15/2016, PCT/US2012/023411 filed on 01/31/2012, the provisional No. 61/444,067 filed on 02/17/2012 and additional provisional No. 61/437,854 filed on 01/31/2011 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-10 of this application.  Specifically, the provisional applications do not support the breadth of the instant claims, since they do not mention purifying reagents using any kind of nuclease, specifically an exonuclease.
Therefore 11/21/2019 is the date for the purposes of prior art concerning claims 1-8 and 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Nolan and Werle et al.
Claims 1-8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nolan (US PGPUB US 2016/0251697 A1, published 09/01/2016 and cited in the IDS filed 09/20/2022) in view of Werle et al. (Nucleic Acids Research, 1994, Vol. 22, No. 20).
Regarding claim 1, Nolan discloses a method for detecting targets in a plurality of cells (e.g. abstract), the method comprising: 
i. binding to the targets in the plurality of cells a plurality of tags, wherein a tag comprises a unique binding agent (UBA), that is specific for one of the targets (e.g. para. [0010]; “the tag comprises a UBA…the UBA is specific for one of the targets”, and an epitope specific barcode (ESB) comprising a code that represents the target identity (e.g. para. [0010]’ “the ESB codes the target identity”); 
ii. adding multiple assayable polymer subunit (APS) oligonucleotides to each of the bound tags in the plurality of cells in an ordered manner during successive rounds of split pool synthesis (e.g. para. [0010]; “the tag comprises an APS…during the binding step multiple APSs are added to the tag in an ordered manner during successive rounds of split pool synthesis”) wherein the APS oligonucleotides in each round anneal adjacently to the APS from a previous round via an annealing region, and covalently linking the adjacently annealed APS oligonucleotides to each other to create an oligonucleotide comprising a unique cell-originating barcodes (COB) that represent the identities of individual cells to which the tags are bound (e.g. para. [0110]); 
iv. amplifying and sequencing the COB-containing oligonucleotides to detect the presence of the plurality of targets in the plurality of cells (e.g. para. [0125] and [0075]].
However, Nolan does not disclose separating the COB-containing oligonucleotide from remaining APS oligonucleotides by digesting the remaining APS oligonucleotides with an exonuclease. Nolan does teach purification of reagents using a gel filtration column or chromatography (e.g. para. [0105]; “The affinity reagent can be any solid surface coated with a binding partner for the affinity tag, such as a column…a variety of affinity tags known in the art may be used, e.g., to purify and/or immobilize COBs” and para. [0267]; “Reagents are removed using a NAP-25 gel-filtration column”). Although Nolan does not explicitly teach purification of reagents using an exonuclease, He does show there is a need. Werle, teaches purification of reagents using exonuclease I (e.g. p. 4354, 2nd para.; “we have established a new purification method using exonuclease I (exo I)”.)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify Nolan’s method of purification with Werle’s method using an exonuclease. One would have been motivated to do so because Werle teaches in their first paragraph that purification is routinely accomplished using chromatography (which Nolan utilizes), but that an exonuclease “avoids frequent sample handling and DNA loss though technical manipulation” as per the 2nd paragraph on p. 4354 of Werle. The ordinary artisan would have a reasonable expectation of success in practicing the claimed invention since both Nolan and Werle are in the same field of endeavor of purification of reagents.
Regarding claim 2, Nolan teaches wherein the UBA comprises an antibody (e.g. para. [0010]; “the UBA comprises an antibody”).
Regarding claim 3, Nolan teaches wherein the UBA further comprises an oligonucleotide conjugated to the antibody (e.g. para. [0013]; “a UBA, an APS, or an ESB comprises nucleic acids…”).
Regarding claim 4, Nolan teaches 	wherein the UBA comprises a nucleic acid primer (e.g. para. [0013]; “a UBA, an APS, or an ESB comprises nucleic acids” and para. [0058-0059]; The terms “polynucleotide”, “nucleotide”, “nucleotide sequence”, “nucleic acid” and “oligonucleotide” are used interchangeably…The following are non-limiting examples of polynucleotides…primers”).
Regarding claim 5, Nolan teaches wherein the ESB is present in a splint oligonucleotide comprising a sequence uniquely complementary to each UBA (e.g. para. [0013]; “Some embodiments further comprise a first linking oligonucleotide comprising a first and second complementary region to two components selected from a UBA, and APS, and an ESB”).
Regarding claim 6, Nolan teaches wherein the amplification is by polymerase chain reaction (PCR) (e.g. para. [0125]; “PCR”).
Regarding claim 7, Nolan teaches wherein the COB-containing oligonucleotide comprises PCR primer binding sites (e.g. para. [0013]; “an APS or an ESB comprises an amplification primer binding region”, since according to Fig. 2, the APSs bind to make the COB, if an APS comprises a primer binding region, then therefore the COB comprises a primer binding region.
Regarding claim 8, Nolan teaches 	wherein the COB-containing oligonucleotide comprises universal PCR primer binding sites (e.g. Fig. 7-8; “amplification primer 1 and 2 (for PCR or T7).
Regarding claim 10, Nolan teaches wherein the separation of the COB-containing oligonucleotides further comprises affinity capture of the COBs (e.g. para. [0104-0105]).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1675                                                                                                                                                                                                       
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1675        

/HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1675